DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7-8 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In particular claim 1 already recites the limitations on the solid form being porous with the size ranges recited.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nowack et al. (US 2007/0077555 Al, cited parent application 14/230,108) in view of Young et al. (US 20110070424, cited parent application 14/230,108).
Nowack discloses an absorption system for blood, including extracorporeal circulation system, using a porous (meeting claim 7) and crosslinked sorbent comprising polymers produced from styrene and methyl methacrylate (meeting claim 2), the sorbent could additionally contained PEG oligomer with 5 repeat units (meeting claim 6) with a hemocompatibility agent bound to the surface (meeting oligo(ethylene glycol)moiety of claim 1), the sorbents were capable of removing undesirable materials including prions (recited claim 9). See [0029]—[0033],[0037]-[0038],[0044],[0047] and claims. Regarding claims 10-12, which recite the type of materials removed during the method steps, since the sorbent of Nowack is within the claimed scope and is applied to blood it follows it will remove the same biologically active molecules including the inflammatory mediators, stimulators and antibodies recited. The particles of Nowack were from 100-250 microns, within the recited range. See [0024]. Regarding claim 5, since zwitterionic moieties are optional in base claim 1 this claim does not actually limit the final product as the moiety is optional. 
Nowack does not teach the claimed pore volume as recited in claim 1. 
Young teaches size selective hemocompatable porous polymeric absorbent system useful in hemodialysis. See entire disclosure, especially abstract, [0003]-[0004], The polymer sorbent was in the form of crosslinked spherical porous polymer beads with diameters within 300-850 microns and pore sizes from 100-2000 Angstroms; crosslinkers include divinylbenzene. See [0015], [0023], example 1 and 2. Young teaches that a broad distribution of pore sizes is effective for absorbing proteins, enzymes, antigens and antibodies. See [0012], Young is silent of the specific ratios of pore sizes recited in claims 1 and 8. However the pore size used for these absorbents is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize. Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ. It would have been customary for an artisan of ordinary skill to determine the optimal pore size needed to achieve the desired results. In this field of endeavor one of ordinary skill in the art would adjust the pore size effective to trap the analyte of interest from bodily fluids. Thus, absent some demonstration of unexpected results from the claimed parameters, the optimization of ingredient amounts would have been obvious at the time of applicant's invention. It is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 USPQ 33; In re Russell, 169 USPQ 426.
Since Nowack already teaches porous microparticles useful in absorbent systems for blood one of ordinary skill in the art could combine the two teachings of these references to produce applicants claimed sorbent with the claimed pore volume recited using the knowledge from Young. One of ordinary skill would understand that the pore density could be adjusted in order to trap the analyte of interest from bodily fluids. Thus the claimed invention would have been prima facie obvious since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Young et al. (US 20110070424 A1) in view of Jiang et al. (US 2011/0282005 A1, cited parent application 14/230,108).
Young teaches size selective hemocompatable porous polymeric absorbent system useful in hemodialysis. See entire disclosure, especially abstract, [0003]-[0004], The polymer sorbent was in the form of crosslinked spherical porous polymer beads with diameters within 300-850 microns and pore sizes from 100-2000 Angstroms; crosslinkers include divinylbenzene. See [0015], [0023], example 1 and 2. Young discloses that a broad distribution of pore sizes is effective for absorbing proteins, enzymes, antigens and antibodies. See [0012], Young is silent of the specific ratios of pore sizes recited in claims 1 and 8. However the pore size used for these absorbents is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize. Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ. It would have been customary for an artisan of ordinary skill to determine the optimal pore size needed to achieve the desired results. In this field of endeavor one of ordinary skill in the art would adjust the pore size effective to trap the analyte of interest from bodily fluids. Thus, absent some demonstration of unexpected results from the claimed parameters, the optimization of ingredient amounts would have been obvious at the time of applicant's invention. It is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 USPQ 33; In re Russell, 169 USPQ 426. Young added the absorbent beads to a hemoperfusion device which is a cylindrical cartridge. See [0067].
Young suggest modifying the porous particle surface by grafting a hemocompatable exterior coating. See [0027]-[0028]. However Young does not teach use of ethylene glycol oligomers or zwitterionic moieties attached to the surface.
Jiang teaches super low fouling sulfobetaine and carboxybetaine materials for coating surfaces of devices, including medical devices in contact with the blood. See entire disclosure, especially abstract, [0142]-[0148] and claims. Jiang teaches use of carboxybetaine methacrylate as the betaine and oligo(ethylene glycol) for non-fouling surfaces. See [0004] and [0116]. Jiang exemplified a representative coating of tetraethylene glycol dimethacrylate (ethylene glycol oligomer) and carboxybetaine methacrylate. See [0124] and example 8. Jiang notes that fibrinogen absorption less than 5-10 ng/cm2 is needed to inhibit platelet adhesion for blood compatibility and super low fouling surfaces required various medical device applications. See [0002],
Since Young suggest coating the substrates disclosed by grafting a hemocompatable exterior coating and Jiang teaches graftable super low fouling coatings for medical devices one of ordinary skill in the art would have a high expectation of success in combining the references to arrive at applicants claimed invention. Reason to make such a modification would be to provide a polymer sorbent for extracorporeal treatment of the blood resistant that is resistant to platelet adhesion. As noted in Jiang super low fouling surfaces are required in devices in contact with the blood to prevent platelet adhesion. Thus doing no more than following the suggestion within the prior art one of ordinary skill in the art would have arrived at the claimed invention. Thus the claimed invention would have been prima facie obvious since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Regarding claims 9-12, which recite the type of materials removed during the method steps, since the sorbent of the combined references above is within the claimed scope and is applied to blood it follows it will remove the same biologically active molecules including the inflammatory mediators, stimulators and antibodies recited. This functional limitation is nothing more than the natural result realized from combining the teachings of these two references. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11,020,521. Although the claims at issue are not identical, they are not patentably distinct from each other because each claims the same method of using sorbent pads that overlap in scope. The primary difference is the patent claims a more specific sorbent materials which are within the scope of the pending claims. Thus the patented claims represent a sub-genus of instant generic claims, thereby rendering instant generic claims not patentably distinct.
Claims 1-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,4-5,12-14,21-22 and 32-35 of copending Application No. 14/230,108. 
This is a provisional nonstatutory double patenting rejection. Although the claims at issue are not identical, they are not patentably distinct from each other because each claims the same method of using sorbent pads that overlap in scope. The primary difference is the patent claims a more specific sorbent and compounds that are sorbed, however each is within the scope of the generic claims which recites the same limitations in latter dependent claims. Thus ‘108 represent a sub-genus of instant generic claims, thereby rendering instant generic claims not patentably distinct.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES W ROGERS whose telephone number is (571)272-7838.  The examiner can normally be reached on 9:30-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES W ROGERS/           Primary Examiner, Art Unit 1618